 AMOCO OIL CO.441Amoco Oil CompanyandOil,Chemical and AtomicWorkers International Union,Yorktown Local3-1andHans J.Petri'andDale Harris BoothandNorman E. VandeveerandBennie EdisonBarnesandDavid Roaten JohnsonandWillieJerrellRinehartandArthur R. Harris. Cases5-CA-12159, 5-CA-12161-3, 5-CA-12161-4,5-CA-12161-5, 5-CA-12161-6, 5-CA-12161-7, 5-CA-12161-10, and 5-CA-12161-1130 September 1987DECISION AND ORDERBY CHAIRMAN DOTSONAND MEMBERSJOHANSEN AND BABSONOn 1 June 1981 Administrative Law JudgeRobert A. Giannasi issued the attached decision.The Respondent filed exceptions and a supportingbrief.The National LaborRelationsBoard has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings,findings,2 andconclusions only to the extent consistent with thisDecision and Order.The facts are set forth in detail in the judge's de-cision.Briefly, the pertinent facts are as follows.Since 1957, OCAW Local 3-1 (the Union)and itspredecessor have represented hourly paid produc-tion,maintenance, and laboratory employees at theRespondent Amoco's Yorktown, Virginia refinery,the only facility involved here. A memorandumagreementbetween the parties, extending theirpriorcollective-bargainingagreementcoveringthose employees, was effective by its terms from 8January 1979 through 7 January 1981. The agree-ment contained a proviso that negotiations couldbe reopened on certain enumerated economic items(not involved herein) if the Union gave notice tothat effect after 1 November 1979, and preservedthe Union's right to strike after 8 January 1980,$ ifthe parties failed to reachagreementon the re-openeditems.The Union invoked the reopener,agreementwas not reached by 8 January, and theUnion began a lawful economic strike at 12:01 a.m.on 9 January. Amoco has for many years main-tained a "closed gate" policy under which it con-tinues to operate a facility during a strike with'The judge inadvertently omitted the names of the individual Charg-ing Partiesfromthe caption of his decision2 In Case 5-CA-12159, whichwas consolidated for heanng,the judgedismissed the allegation that the Respondent violated Sec 8(aX5) by sub-contracting work involved in the tying and hosing of vessels at its pier.No exceptions were filed to that finding3All dates hereafter are 1980 unless otherwise designatedmanagement,supervisory, and other unrepresentedpersonnel, and does not permit unit employees towork, irrespective of whether those employeesbelong to the Union or wish to support the strike.4On 8 and 9 January, after it received the Union'sstrike notice, and after the strike actually started,the Respondentsentletters to all bargaining unitemployees, notifying them that the closed-gatepolicy would coincide with the start of the strike,and informing employees of the status of variousbenefit programs for the duration of the periodwhen no work opportunities would be available forunit employees.5The issue here involves the Respondent's suspen-sionof certain benefit payments-specifically thosebeing paid under the Respondent's OccupationalIllnessandInjury (01&1) and NonoccupationalSickness and Disability (S&D) Plan-to seven em-ployees who were receiving such payments as of 8January.6 The complaint, as amended at the hear-ing, allegesthat the Respondent violated Section8(a)(3) and (1) of the Act by "refusing to pay [theseven employees] their sick benefits for their ab-sence from work which coincided with the periodof a strike conducted by the Union," and that theRespondent violated Section 8(a)(1) by sendingthem letters announcing the suspension of thosepayments. The judge concluded that this case wascontrolled byEmerson Electric,7and that the Re-spondent's actions were unlawful "without regardto its actual motivation." He also noted that a simi-lar conclusion had been reached by two other ad-ministrative law judges in cases that dealt with es-sentially the same employer conduct.(Amoco OilCo., 285 NLRB 918 (1987) (Case 14-CA-13423 etal.) and286 NLRB 770 (1987) (Case 27-CA-6659).InTexaco, Inc.,285 NLRB 241 (1987), the Boardextensively reviewed the analyses of both Board4 It is uncontradictedthatthe closed-gatepolicyhad its genesis in partin strikes at two otherAmoco facilitiesin the1950s,duringwhichAmocohad permitted unit employees to cross picket lines and workHard feelings and ostracismof employeeswho crossedthose picket linescreated divisions among bargaining unit personnel at those locations,whichstill existed at the timeof theheanng hereinThe policy isfurtherdesigned to insure that the refinery can schedule personnel"to safely andefficiently run the around-the-clockoperation"during a strike. This"closed gate" or lockoutis not allegedto beunlawful and we express noopinion on the lawfulness of the"closed gatedpolicy" or itsapplicationat the Yorktown refinery in 19806 In addition to contractual benefits, several otherbenefitplans aremaintainedby Amoco'sparentcompany, forall employees of the parentand its subsidiaries,includingAmoco, on a corporatewide basis Likeotherbenefits in this category,the OI&I and S&D Plan is noncontribu-tory, and ispaid for bythe employing company out of current operatingexpenses6TheRespondent's suspensionof other benefits,e g , its contributionsto retirement and savings plans, and its suspension of certain company-paid insurance premiums,is not allegedto beunlawful7EmersonElectricCo, 246 NLRB 1143 (1979), enfdasmodified 650F 2d 463 (3d Cir1981), cert denied 455U S 939 (1982)286 NLRB No. 38 442DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDand court cases in this area, and expressly over-ruled the "coercive effects" theory ofEmersonElectric.Rather, the Board concluded that "thequestion of whether an employer violates Section8(a)(3) or (1) by refusing to continue benefit pay-ments to a disabled employee on commencement ofa strike will be resolved by application of theGreatDanetest for alleged unlawful conduct."More recently, inAmoco Oil Co.,285 NLRB 918(1987), supra, the Board, applying the principles ar-ticulated inTexacoto basic facts virtually indistin-guishable from those in this case, reversed thejudge's findings that the Respondent violated theAct and dismissed the complaint.In concluding there that the Respondent hadcome forward with legitimate and substantial busi-ness justification for its suspension of benefits suffi-cient to rebut a prima facie case made out by theGeneral Counsel, the Board relied on the follow-ing.The Respondent's S&D and OI&I Plan is de-signed to protect wages that employees would oth-erwise have earned. The employee benefit hand-book notes certain situations in which payments arediscontinued, including, inter alia, leaves of ab-sence,vacations,and layoffs; and provides thatbenefitswill resume when a disabled employee is"otherwise due to return to work." The Boardconcluded that these listed events illustrate the gen-eral requirement that "work must be available inorder for a disabled employee to be entitled to con-tinued payment of disability benefits."(Amoco,supra.) It also relied on undisputed testimony thereby the director of benefits plans and personnelpolicy for the Respondent and its parent companythat "this general requirement has been applied bythe Respondent consistently in the past on a cor-poratewide basis to various situations includinglockouts." (Ibid.)The Board further found that the Respondent'simplementation of the Plan's dual eligibility re-quirements-i.e., of being both disabled and sched-uled to work-was not discriminatory. Rather, itawas consistent "with the terms of thePlan, and theRespondent's past practice with respect to disabledemployees for whom no work was available bothdue to lockouts and for reasons other than a lock-out."(Amoco,supra.) Finally, the Board found thatthere was no record evidence to supporta conclu-sionthat the Respondent's conduct was inherentlydestructive of employee rights. (Ibid.)As stated above, the basic facts inAmoco,supra,are virtually indistinguishable from those in thepresent case. That decision is controlling here. Asin that case, no work was available to representedemployees here pursuant to the closed-gate policy,which has not been alleged to be unlawful,regard-less of employees' union membership or participa-tion in the strike.9 Accordingly,we shall dismissthe complaint in its entirety.-ORDERThe complaintis dismissed.9Further,the parties here stipulated that the Charging Parties wouldallhave received the S&D and OI&I benefits payments from the Re-spondent for 9 January and thereafter,"ifwork had been available forany bargaining unit employee."Nelson A.Levin,Esq.,for the General Counsel.JeffreyP.Ayres,Esq. (Venable,Baetjer & Howard),of Bal-timore,Maryland, andRobertM. O'Connell,Esq.,ofChicago,Illinois, for the Respondent.Ralph A. Ames,President Local 3-1,of Hampton, Vir-ginia, for the Charging Party.DECISIONSTATEMENT OF THE CASEROBERTA.GIANNASI,AdministrativeLaw Judge.This case,which is the result of the consolidation of twocomplaints, was tried on January 15 and 16, 1981, in Wil-liamsburg, Virginia. The complaint in Case 5-CA-12159alleges that Respondent violated Section 8(a)(5) and (1)of the Act by using nonunit employees for unit workwithout affording the Union' an opportunityto bargainover such conduct. The complaint in Case 5-CA-12161et al. alleges that Respondent violated Section 8(aX3)and (1) of the Act by refusing to pay sick and disabilitybenefits of employees for their absence from work thatcoincided with the period of a strike conducted by theUnion.Respondent denied the essential allegations in thecomplaint. The parties filed briefs.On the entire record,including the testimony of thewitnesses and my observation of theirdemeanor, I makethe following'Oil,Chemical and Atomic Workers International Union, YorktownLocal 3-1InTexaco,supra,fn. 12, theBoard noted:The Court inNLRB V. Great Dane [Traders,388 U.S. 26 (1967),]articulated the following test for alleged unlawful motivationFirst,if it can reasonablybe concluded the employer'sdiscnmmato-ry conductwas "inherently destructive"of important employeerights,no proof of anantiunion motivation is needed and the Boardcan find an unfair labor practiceeven if the employerintroduces evi-dence that the conduct was motivated by business considerations.Second,if the adverse effect of thediscriminatory conduct on em-ployeerightsis "comparativelyslight,"an antiunion motivation mustbe proved tosustain the chargeifthe employerhas comeforwardwithevidence of legitimate and substantial business justifications forthe conduct Thus, ineither situation,onceithasbeen proved thatthe employer engaged in discriminatory conduct thatcould have ad-versely affected employeerightsto someextent,the burden is on theemployerto establishthat hewas motivated by legitimateobjectivessinceproof ofmotivation is mostaccessible to him AMOCO OIL CO.443FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTRespondent,a Maryland corporation,is engaged in themanufacture of petroleumproducts at its Yorktown, Vir-ginia facility,which is involvedherein.During the 12monthsprior to theissuance of the complaints,Respond-ent sold and shippedgoods valuedin excessof $50,000directly tocustomerslocatedoutside the State ofVirgin-ia.Accordingly,I find,as Respondent admits,that it isan employer engaged in commerce within the meaningof Section2(2), (6), and (7) of the Act.H. THE LABOR ORGANIZATIONThe Unionis a labor organization within the meaningof Section2(5) of the Act.III.THE UNFAIRLABOR PRACTICE ALLEGATIONSA. The FactsRespondent is a wholly owned subsidiary of StandardOil of Indiana.Since 1956 Respondent has operated itsYorktown,Virginia refinery where it imports crude pe-troleum,processes it into a salable product,and ships thefinished product out again usually by vessels.The York-town refinery operates continuously,24 hours a day, 7days a week,and 52 weeks a year.It employs about 140employees in a bargaining unit of hourly paid mainte-nance and laboratory employees represented by theUnion.The Union has represented the employees since1972.Between1957 and1972 the employees were repre-sented by the Independent Oil Workers of Virginia,which affiliated,in 1972,with the Chemical and AtomicWorkers to bring about the present incumbent Union.1.Case 5-CA-12161In' late 1979 and early 1980 the Respondent and theUnion met to negotiate over the modification of severalprovisionsof the then-current bargaining agreement.None of these modifications involved sickness and dis-abilityor occupational illness and injury benefit plans(also referred to as S&D and OI&I). The negotiationswere unsuccessful,and, onJanuary 7,1980, the Unionnotified Respondent that a strike would commence at theYorktown refinery on January 9,1980, at 12:01 a.m.That same day, the Union asked Respondent to continueallbenefits during the strike except for those aboutwhich the parties were negotiating.Respondent statedthat all benefits,including so-called.S&D and OI&I bene-fits,would be terminated for the period of the strike.More particularly,Respondent stated that employees re-ceiving S&D and OI&I benefits would cease receivingsuch benefits.Officialsof the Unionand of Respondenthad one or two conversations about the employees whowere receiving disability benefitsThe Union made itclear to Respondent that those employees were not sup-porting the strike.But the Union did not give Respond-ent a list of employees who were not supporting thestrike.On January 8,1980, the Respondent wrote a letter toall employees informing them of the strike notificationand of its intention to continue operating the refinerywith supervisors and "unrepresented personnel." Theletter also described what Respondent terms its closed-gate policy,stating that"no work will be made availableat the outset of the strike to employees in the bargainingunit who might otherwise want to work."However, theletter asked those who wanted to return to work to calla certain telephone number and stated that "if it is decid-ed to make work available"to bargaining unit employees"you will be notified."The letter also listed the status ofbenefits and compensation during the period of thestrike.It stated that S&D and OI&Ibenefitswould notbe paid during the strike.Respondent adopted its so-called closed-gate policy inorder to prevent possible friction between strikers andthose employees who cross the picket line and return towork.Respondent had apparently experienced such fric-tion during a strike some years ago at another of its fa-cilities.The closed gate policy had never actually beeninvoked at the Yorktown refinery because there hadnever been a strike there prior to the 1980 work stop-page.However,in 1971,Respondent received a strikenotice from the Union and sent a letter similar to the onesent in January 1980 setting forth the closed-gate policy.No strike occurred in 1971.The 1980 strike commenced at 12:01 on January 9. Allbargaining unit employees ceased work and Respondentapplied the closed-gate policy announced in its January 8letter to employees.The strike lasted until March 26,1980,when the Union and Respondent signed a memo-randum of understanding on the disputed issues.The S&D and OI&I benefit package is available to allemployees of Standard of Indiana and its subsidiaries.The benefit is noncontributory for employees and is in-corporated by reference in the collective-bargainingagreement between the Union and Respondent.The ben-efit is expressly beyond the scope of arbitration.The nonoccupational benefits are based on years ofservice.An employee booklet describing the plans statesas follows:After a year of credited service, you are eligible forfull pay for two weeks and half pay for four weekswhen not able to work because of sickness or dis-ability.After that,your benefits increase yearly to amaximum,after 10 years,of full pay for 12 weeksand half pay for 40 weeks-a full year of benefits ifyou need them.Unused benefits in one service year cannot be carriedover to the next service year.Occupational illness and injury benefits are describedas follows:Benefits paid in connection with a job related dis-ability,regardless of how long you have been withthe company,are as follows:First 12 weeks of disability-Full Pay Following40 weeks of disability-Half PayThe employee booklet also states that"You are not el-igible for benefits while you are on vacation, leave of ab- 444DECISIONSOF THE NATIONALLABOR RELATIONS BOARDsence, suspension or layoff. You will become eligible forthese benefits at the time you are otherwise due to returnto work."Each of the seven employees listed in paragraph 6 ofthe complaint in Case 5-CA-12161 et al. was receivingsickness and disability or occupational illness and injurybenefits as of January 9, 1980. Two of those employees,BennieBarnes and Arthur Harris, were receiving occu-pational injury and illness benefits and were on sick leaveor medical leave of absence due to an injury incurred onthe job. The other five employees were receiving sick-ness and disability benefits and were on sick leave ormedical leave of absence due to a nonoccupational illnessor injury. Some of these employees had been receivingbenefits for days or weeks prior to January 8, 1980.By letter dated January 9, 1980, after the strike had of-ficially commenced, Respondent sent letters to Harrisand Barnes informing them, inter alia, that their currentOI&I payments would be suspended until the strikeended or until work was made available to unit employ-ees.Respondent also sent letters to employees HansPetri,Dale Booth, Norman Vandeveer, David Johnson,and Willie Rinehart informing them, inter alia, that theircurrent S&D payments were suspended until the strikeended or until work was made available to unit employ-ees.None of the seven employees received benefits fromJanuary 9, 1980, until a date after the strike ended. Theseven employees were unable to work on January 9,1980, and thereafter because of the same injury they hadon January 8, 1980. They would not have worked and,therefore, would have received benefits from Respondentfor January 9, 1980, and consecutive dates thereafter ifwork had been available for any bargaining unit employ-ees.None of the seven employees participated in the strike,expressed any public support for the strike, or workedfor the Union during the strike. There is no evidencethat any of the seven employees received any moneyfrom the Union during the strike. Respondent did not as-certain whether any of the seven employees was picket-ing or otherwise supporting the strike and did not in anyother way interrogate employees or engage in any sur-veillance regarding any union activity these employeesmay or may not have engaged in during the strike anddid not create the impression of surveillance.The memorandum of understanding that settled thestrikeonMarch 26, 1980, provided that the Unionshould withdraw all unfair labor practice charges. Earli-er the Union had filed blanket charges with the LaborBoard alleging that Respondent unlawfully suspended,among other things, sickness and disability benefits. Thischarge was withdrawn with the Regional Director's ap-proval. Thereafter, in May 1980, individual charges werefiled by the affected employees, which resulted in the is-suance of the complaint in this case.2.Case 5-CA-12159a.The housing and mooringof vessels before and afterthe subcontractingPrior to the 1980 strike,employees in the oil move-ments section undertook work at thedock,which hasbeen described as hosing and mooring tankers and bargesthat arrive at Respondent's Yorktown refinery. Mooringinvolves typing lines from a tanker or barge to the dockprior to pumping crude oil from or refined product intothe vessel and untying these lines when the vessel isready to depart. Hosing involves the coupling of hosesto a tanker or barge prior to pumping crude oil out of orrefined product into vessels and uncoupling the hosingafter the process is completed.The bargaining unit personnel in the oil movementssection includemaintenancepersonnel and laboratorytechnicians and so-called A operators, A-B operators, Boperators, and extra board operators. There are two Aoperator positions: the Marine terminal A operator, whoisresponsible for operating the dock and for ensuringthat vessels are properly moored and hosed, and thetransfer pump house A operator who has primarily on-shore responsibilities.The A operators work 21 8-hourshifts per week. There are three B operator positions: thetank farm B operator who works with the on-shore Aoperator; the lower end B operator who is also known asthe off-site B operator and is responsible for the wastewater treatment operation, the railroad loading facilityand the marketing tank facility; and the utility B opera-tor who performs barge loading and lead blending oper-ations,unloads leadcars,and assists other operators at thedirection of the shift foreman. The B operators also work21 8-hour shifts per week. The A-B operator works as aswing man performing both A operator and B operatorduties.He works three shifts per week in each of thethree B operator positions and two shifts per week ineach of the two A operatorpositions.The extra boardoperator is an entry level position in which employeestrain to become B operators. The oil movements sectionalso has two superintendents and a shift foreman whocan and does perform bargaining unit work on each ofthe 21 weekly shifts.For approximately the first 5 to 6 years after the York-town refinery opened in 1956, hosing and mooring wasperformed exclusively by employees of Fluor Construc-tionCompany-an outsidecontractor that performedaround-the-clockmaintenance at the refinery.AfterFluors employees stopped performing this work, bargain-ing unit mechanical personnel performed hosing andmooring until operators in the oil movements sectioneventually took over this function.2As of May 1977, when Ron Kautz became superin-tendent of the oil movements section, tankers were hosedand moored by a shift foreman, the marine terminal Aoperator, the lower end B operator, and the utility B op-erator. In July 1979, Respondent directed that the lowerend B operator be eliminated from the tanker mooringcrew so that he could devote more time to the wastewater treatment operation. This tanker hosing and moor-2 Theabove is based on the credible testimonyof LarryShaffer, a bar-gaining unit employee at theYorktown refineryfrom 1956 to 1968.Union President Ralph Ames testified that he began working at the York-town refineryin 1956 as a maintenance mechanic and thatfor 3 of hisfirst5 years,he and otherunit employees assisted "the operators" inmooring and hosing vessels at the dock On cross-examination, however,Ames admitted that he never worked on the dock pnor to 1965 AMOCO OIL CO.445ing crew remained unchanged until the strike in early1980.Until the 1980 work stoppage, barges were hosedand moored by the marine terminal A operator, togetherwith the utility B operator and the shift foreman as wellas workers from the barge itself.At the beginning of the 1980 work stoppage, hosingand mooring was performed by nonbargaining unit em-ployees. Solely for efficiency reasons, several weeks afterthe strike began, personnel from Industrial Marine Serv-ice, Inc. (IMS), who were already at the dock perform-ing other functions, began performing hosing and moor-ing.Use of IMS personnel permitted bargainingunit em-ployees to remain on shore more often. The evidenceshows that it took a B operator approximately 5 to 10minutes to get from his on-shore job to the head of thedock, and another 2 or 3 minutes to walk to the vessel.The B operator would then wait around for a half anhour to an hour before actually mooring the vessel.After the vessel was moored, the B operator would thenwait around for another 15 minutes before beginning tohose the vessel,after which he would then have to driveback from the dock to his on-shore job. In addition, IMSitself was used more efficiently. For some time, IMS per-sonnel had worked at the Yorktown refinery cleaning upoil spills and performing the booming operation-a con-tainment system for oil spills. Prior to the strike, IMSpersonnel would arrive before the booming operation ac-tually began and would be paid for as much as an hourof nonproductive work.For the same reasons of efficiency that prompted useof IMS during the strike, Respondent continued to useIMS after the strike.In a memorandum datedApril 1, 1980,Kautz an-nounced that IMS would continue to perform hosing andmooring inthe poststrike period. Consistent with thismemorandum, the tanker hosing and mooring crewduring the poststrike period has consisted of the shiftforeman, the marine terminal A operator, and two IMSemployees.3 Immediately after the strike, the bargehosing and mooring team consisted of the shift foreman,the A operator, and IMS personnel. In a memorandumdated July 8, 1980, however, Kautz advised the shiftforeman not to use IMS on barge activities for cost-effi-ciency reasons. Since the July 8 memorandum, the bargehosing and mooring crew has consisted of the shift fore-man, the A operator, the utility B operator, and the indi-vidual operating the barge.It is not disputed that the Union was not properly no-tified and offered an opportunity to bargain about the useof IMS to perform hosing and mooring. The only evi-dence of a possible notification is that Kautz informedUnion RepresentativeWilliamMoreland, who handledcontract interpretation and grievances, in an "off therecord" discussion sometime in 1979, that he was think-ing of utilizing IMS employees at the dock instead ofunit employees. Moreland responded that he thought the'BetweenJuly 1979 and the strike,the tanker mooring crewhad con-sisted of three individuals Since IMS has beenused for hosingand moor-ing, thecrew has consisted of four individuals-includingthe two IMSemployees-because IMS employees apparentlyworkin pairs and al-ready werebeing paidto be at the dockwork shouldremain inthe bargaining unit but he did notnotify any of the union) officials about the conversation.b.The impacton bargaining unitemployeesAs of December 31, 1979-just a few days before the1980 work stoppage began-the number of bargainingunit employees stood at 138. Although IMS has per-formed hosing and mooring in the poststrike period, allunit employees were recalled after the strike, and, as ofDecember 31, 1980, there were 141 unit employees onthe payroll. No unit employees have been laid off sincethe end of the work stoppage. Indeed, the Yorktown re-finery has never had a layoff of bargaining unit employ-ees sinceitopened in 1956. No job classifications havebeen eliminated since thestrike ended. No unit employeeat the Yorktown refinery has been scheduled to workless than a 40-hour workweek since the work stoppageended.Nor have any unit employees been demoted ordowngraded in the oil movements section since the endof the strike because of any decrease in workload.Even though the number of shift foremen in the oilmovementssection has remained constant throughout therelevant period, the number of unit employees perform-ing A or B operator functions in the oil movements sec-tion is greatertoday than before the strike. Indeed, threeextraboard operators, who perform B operator duties,were hired in early June 1980 for the oil movements sec-tion.Likewise, there are more unit employees perform-ing Aand Boperator functions in the Yorktown refinerysince the strike.The only adverse impact claimed by the GeneralCounsel in this caseis an allegedloss of overtime by unitemployees. It was stipulated that IMS employees workedthe following number of hours in mooring and hosingvessels atRespondent's dock: April 1980, 134-3/4; May1980, 175-3/4; June 1980, 112-1/2; July 1980, 96-1/2;August 1980, 72-1/2; September 1980, 105-1/2; October1980, 82. For the period May through October 1980,IMS billed Respondent $10,999 for mooring and hosing.One employee witness-a B operator-testified thatabout 10 percent of his overtime was spent on mooringand hosingoperations. It is unclear whether this refer-ence was to prestrike overtime or poststrike overtime.The evidence does show, however, that more overtimewas performed by employees in the oil movements sec-tion between the end of the strike and December 31,1980, than in comparable periods in 1978 and 1979 priorto the use of IMS for mooring and hosing, and that unitemployees in the oil movements section have turneddown substantial amounts of overtime since the end ofthe strike.According to Ron Kautz, the decision to utilize IMSfor hosing and mooring after the strike was not based atallon a possible reduction in overtime.Because of Re-spondent's around-the-clock operation, overtime is usual-ly assignedin shifts. For example, an operator in the oilmovementssection may work overtime if he fills in for aperson on a regular shift who is absent due to vacationor sick leave. On other occasions, overtime may be usedbecause of an increased work load, although extra boardoperators may also be used for this purpose. Employees 446DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDwho do not perform hosing and mooring simply performtheir regular jobs whether they are on overtime or not.Itwas not common to call in unit employees for over-time specifically to perform hosing and mooring, al-though this may have occurred on "rare"occasions.In October 1980,Respondent completed a new addi-tion to its dock making it possible to handle supertankersthat transport larger amounts of oil than regular tankers.Although it may take longer to hose and tie these super-tankers, according to Kautz,this had little or no impacton the total amount of hosing and mooring work avail-able.He testified as follows:First off,the other marine terminal that we usedto have,we had a large number of vessels,smallervessels.Now, we have the capability with a new fa-cility of bringing in larger vessels which means youdon't need as many of the little ones.Consequently,there is going to be less vessels involved than therewere before.But, there-as a percent of their totalwork involvement,I can't see where there is a sig-nificant change of work responsibility.There is justthe way the jobs are structured,the in-plant work isa significant portion of the B Operator'swork.It appears that the new addition was built not to increasecapacity but to correct for structural damage in the olddocks.c.The collective-bargaining agreementThe current collective-bargaining agreement at theYorktown refinery, like all previous ones, contains thefollowing provision,in article IV, section 3(E):Supervisors,students,technicalemployees,andother specialistsmay perform work in any givenclassification,so long as they do not cause the de-motion or layoff of any regular employees in thatclassification.Every collective-bargaining agreement at the Yorktownrefinery has also contained the following managementrights clause,in article IV, section 1:It is recognized that among the rights of manage-ment which are not intended to be impaired or lim-ited by this Agreement are as follows:to organizeallwork and determine the number,scope and func-tion of departments and divisions;to eliminate andadd jobs and job classifications; to prescribe thework to be performed in each job and job classifica-tion;and to determine the general requirement,standards,and qualifications necessary to performeach job.The Union has sought, on numerous occasions, tochange these clauses through negotiation.In 1958, theUnion sought to preclude supervisors from performingbargaining unit work under section 3(E). In 1963, theUnion sought a provision forbidding supervisors, stu-dents,technicians,and other specialists from performingunit work. During the 1967 negotiations,the Union pro-posed a 50-cent assessment per day,per man, for all out-sidemaintenance contractor employees retained by Re-spondent at the Yorktown refinery.The same proposalwas made by the Union during the 1969 negotiations.That year,the Union also sought to eliminate the man-agement-rights clause contained in article IV, section 1.During the 1971 negotiations,the Union sought to forbidsupervisors,students,and technical employees from per-forming any duties associated with unit personnel. Thatsame year,the Union again sought to eliminate the man-agement-rights clause contained in article IV, section 1.Finally,during the 1973 negotiations,theUnion againsought to eliminate the management-rights clause.Oneach occasion,Respondent resisted the Union's proposedchanges,and the Union has always withdrawn them,leaving article IV, sections 1 and 3(E) intact.These two provisions have also been construed in arbi-tration decisions at the Yorktown refinery.In 1966, anarbitrator ruled that article IV, section 1 permittedAmoco to reassign work originally performed by a unitemployee to an outside contractor,on the resignation ofthat employee.In 1962,Arbitrator Seidenberg ruled thata loss of overtime,even if proven,does not constitute a"demotion or layoff" of unit employees,within themeaning of article IV, section 3(E).In unilaterally subcontracting work to IMS withoutconsulting with the Union,Respondent relied on articleIV, sections 1 and 3(E). Since no demotions or layoffsresulted,Respondent took the position that article IV,section 3(E) was dispositive.A grievance was filed inearlyApril 1980 protesting the fact the IMS was per-forming mooring and hosing. The superintendent of theoilmovements section,Kautz, denied this grievance atstep one because there had been no demotions or layoffs.The Union requested that the grievance be processed tothe next step,and it was discussed at the next regularlyscheduled meeting between the Union and Respondentheld on May 15,1980.After the meeting, Amoco againdenied the grievance because the use of IMS had not re-sulted in the demotion or layoff of bargaining unit em-ployees.The Union thereafter filed the unfair labor prac-tice that forms the basis for this proceeding and with-drew its grievance"on the advice of a representative ofNLRB."d.Other unilateral subcontracting of bargaining unitwork at the YorktownrefinerySince1957,a number of outside contractors, withcrews ranging from 15 to over 200 employees, have per-formed production and maintenance work that bargain-ing unit personnel have the skills to perform.These out-side contractors have included Fluor, whose employeesdid hosing and mooring for approximately 5 or 6 years,and Catalytic Construction Company.A firm namedQuality has supplied pipefitters and boilermakers in thepast.A firm named Brooks Erection has performedboilermaker and pipefitter work,including the installa-tion of trays,infractionating towers,and vessel nozzles-work that unit employees have done in the past. Anothercompany has repaired equipment that, in the past, hasbeen repaired by unit personnel.Foley Electric Compa-ny and Johnson Controls,as well as numerous other con- AMOCO OIL CO.tractors,have also performed production and mainte-nance work that bargaining unit employees have theskills to perform. The Union has not been consulted be-forehand by Amoco when these firms have been used toperform unit work.IMS has consistently been utilized in the past by Re-spondentwithout prior consultation with the Union.Before IMS began cleaning up major oil spills for Re-spondent in approximately 1968 or 1969, bargaining unitemployees and outside contractors handled major oilspills.Unit personnel and outside: contractor employeescleaned up minor oil spills until IMS took over this func-tion in 1972 or 1973. And booming and boom repairwere initially handled by unit employees until IMS tookover these functions in late 1975 or early 1976.Despite the above examples of subcontracting, no bar-gaining unitemployee has ever been laid off or sched-uled to work less than a 40-hour week since the refineryopened in 1956.B. Discussion and Analysis1.The sickness and disability pay issue4InNLRB v. Great Dane Trailers,388U.S. 26, 34(1967), the Supreme Court set firth the principle thatcertain conduct may be proscribed by Section8(a)(3) and(1) of the Act without a showing of unlawful motive ofits impacton employee rights. The Court stated:First, if it can reasonably be concluded that the em-ployer's discriminatory conduct was "inherently de-structive" of important employee rights, no proof ofan antiunionmotivation is needed and the Boardcan find an unfair labor practice even if the employ-er introduces evidence that the conductwas moti-vated by businessconsiderations.Second, if the ad-verse effect of the discriminatory conduct on em-ployee rights is "comparativelyslight,"an antiunionmotivation must be provedto sustainthe chargeifthe employer has come forward with evidence oflegitimateand substantialbusinessjustifications forthe conduct. Thus,in either situation,once it hasbeen proven that the employerengaged indiscrimi-natory conduct which could have adversely affect-ed employee rights to some extent, the burden isupon the employer to establish that he was motivat-ed by legitimate objectives since proof of motiva-tion ismost accessible to him.InGreat Dane,the Supreme Court upheld a Board find-ing that an employer's denial of accrued vacation bene-fits to striking employees was unlawful. Apparently ap-plying the principles ofGreat Daneto a set of circum-stances quite similar to that involved here, the Board hasheld that an employer's denial of sickness and disabilitypay to bargaining unit employees during a strike is un-lawful where he has not demonstrated that the employ-ees joined or sanctioned the strike.Emerson Electric Co.,4The terms "sickness and disability" or "injury and disability" areused generallyto refer to the S&D and OI&I benefits447246 NLRB 1143 (1979), enf. granted as modified 650F.2d 463 (3d Cir. 1981).The instant case is controlled byEmerson Electric.Here, as there, the employees had accrued and earnedtheir disability benefits on the basis of their work prior totheir disability or illness and prior to the strike. The af-fected employees were collecting these benefits at thetime of the strike. The nonoccupational benefits arebased on years of credited service and the occupationalbenefits are based on work for Respondent prior to theillnessor injury. The benefits here were thus earned andaccrued prior to the date of the strike, as they were inEmerson Electric,and they did not depend on any futurework or services for the Respondent. SeeEmerson Elec-tric,supra at 468-469.In addition, here, as inEmerson Electric,the Respond-ent announced, prior to the strike, its termination of thedisability benefits if a strike occurred. This announce-ment was made on December 7, 1979, when the strikeseemed imminent, but before it could be determined thatany of the employees who were being paid sickness anddisability benefits would join the strike. Indeed,in the in-stant case,Respondent was told that the employees col-lecting disability payments were not joining or support-ing the strike. Respondent nevertheless terminated thebenefits when the strike began and did not reinstate themuntil after the strike ended. Thus, as inEmerson Electric,itcan be concluded here that Respondent's conducteither had the foreseeable effect or the specific intent ofcoercingand restrainingemployees "by imposing a sanc-tion against certain unitemployees if others in the unitengaged instrike activity." 246 NLRB 1143. A similarconclusion has been reached by two other administrativelaw judges in cases that dealt with essentiallythe sameemployer conduct (285 NLRB 918 (1987) and (286NLRB 770 (1987)).The Respondent's conductpenalizesdisabled and sickemployees by cutting off benefits earned by virtue oftheir prior employment only because their fellow em-ployees have struck. This not only inhibits their choiceof whether to align themselves with their fellow employ-ees in protected concerted activity, but also inhibitsother employees from engaging in protected activity forfear that doing so would penalize those who are collect-ing disability benefits. Since the benefits are cut off be-cause of a strike and they are cut off only for the dura-tion of the strike, the termination of benefits is discrimi-natory on its face and is inherently destructive of impor-tant employee rights, that is, the right to strike withoutpenalty from the employer against accrued and earnedbenefits.The foreseeable effect of the employer's con-duct carries its own indicia of intent just as the grant ofsuper seniority to nonstrikers(NLRB v. Erie ResistorCorp.,373 U.S. 221 (1963)) and the breadth of a no-solic-itation rule(Republic Aviation Corp. v.NLRB,324 U.S.793 (1945)). Accordingly, I find that Respondent's con-duct is unlawful without regard to its actual motivation.Even if the impact on employee rights of Respondent'sconduct is not thought to be in the "inherently destruc-tive" category, however, it surely has some significantimpact on employee rights. Since the facts in this case 448DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDare indistinguishable in any significant detail from thoseinEmersonElectric,they carrythe same impact on em-ployee rights.In these circumstances,underGreat Dane,the employer bears the burden of coming forward withevidence of legitimate and substantial business reasonsfor the alleged unlawful conduct.Ido not believe thatRespondent has sustained its burden in this case of show-ing that the termination of earned benefits to disabledemployees during the period of a strike wasjustified bylegitimate substantial business reasons.The only explanation offered byRespondentto justifyits terminationof benefitsis the application of its"closedgate" policy to barthe employment of any bargainingunit employee during the course of the strike.It is notclear to methat thisis actually a business reason for thetermination of benefits or that a business reason was of-fered at the time the benefits were terminated.For exam-ple,Respondent was notrequiredto apply its closed-gatepolicy to terminate disability benefits;itchoseto do so inorder to justify the termination of benefits.Why Re-spondent felt it necessary to terminate these benefitsduring the strike is unclear unless it felt that paying themwould finance a strike.Thisreason fails because in thiscase,as inEmerson Electric,the disability benefits wereearned and accrued priorto thestrike and were beingpaid to employees who had become sick and disabledprior to the strike.They are notin the nature of wagesor other compensation for present employment that obvi-ously need not be paid during the period of a strike.In any event,it is clear that Respondent invoked theclosed-gate policy in direct responseto the Union's deci-sion to call a strike.Respondent contends that,under itsemployee benefits plan, sickness and disability benefitsare only payablefor days when workis available to em-ployees,that due to its implementation of a closed-gatepolicy no workwas available,and that, therefore, pay-ment of thesebenefitscould be dispensed with duringthe strike.This argument neither distinguishesEmersonElectricnor provides a substantial and legitimate businessreason for refusing to pay earned sickness and disabilitybenefits in this case.First,the reason no work was available for the sevenemployees denied disability benefits was Respondent'sown decision to close its gates to all unit employees.That decision had for its very basis the fact that theUnion had called a strike.If the Union had not struck,Respondent would not have closed its gates and refusedto pay sickness and disability benefits.The seven em-ployees were denied their accrued benefits not due tocircumstances identified in the employee plan such as va-cation,leave of absence,suspension,or layoff,but due tothe employees' strike.It is difficult to imagine a circum-stancemoredirectly keyedto discrimination based onprotected concertedactivity.Here,as inGreatDane,people were treated differentlythan theywould other-wise have been treated due to the strike.55Respondent is incorrect in asserting that unit employees were nottreated differently"before..[as compared to] after the strike,"quotingfromKansas City Power Co Y NLRB,641 F 2d 553 (8th Ca 1981)Before the strike the employees were paid sick benefits After the strikethey were not They were treated differently because the Union struckSecond,there was no valid business reason for denyingsickness and disability benefits to the seven employees in-volved here. Respondent's closed-gate policy is purport-edly designed to avoid potential friction between thestrikers and those who cross the picket line and return towork.Even accepting,arguendo,thisbasis for thepolicy,Respondent'sapplication of that policy to em-ployees unable to work at the time of the strike is una-vailing.All seven of its employees were unable to workwhen the strike began January 9 and therefore none wascapable then of creating friction by crossing the picketlineand returning to work.As Administrative LawJudge Schwarzbart stated in his decision:"Although it isclear that discontinuance of S&D and OI&I to the eightsick employees during the strike saved the Respondentmoney,it is not clear that their continuation would havefomented increased tensions within the unit."Amoco Oil,285 NLRB at 929.Finally,the evidence establishes the same indicia ofintent that was present inEmerson Electric.As I have in-dicated,the significant facts in the two cases are virtuallyidentical.The disability benefits had been accrued priorto the strike by employees who were collecting thesebenefits at the beginning of the strike.Respondent an-nounced that it was terminating those benefits when itlearned that the Union was striking and in the face ofknowledge that the employees were not supporting thestrike.And Respondent actually denied the benefits forthe duration of the strike.Moreover,contrary to Re-spondent'sassertion,the invocation of the closed-gatepolicy to terminate disability benefits in this case was notentirely benign.Steward Sedgwick,Respondent'smanag-er of employee relations,testified that injury and disabil-ity benefits are paid when Respondent shuts down its fa-cilities formaintenance or repair.Such shutdowns maylast for as long as several weeks.In these circumstances,as in application of the closed-gate policy, some employ-ees continue working at the facility.In the plant shut-down situation,some unidentified employees performwork.In the closed-gate situation,nonbargaining unitpersonnel perform work.There is no significant differ-ence in the availability of work in the two situations.The only significant difference is that in the latter situa-tion the Union has called a strike.Yet Respondent woulddeny injury and disability benefits in the one situationbut not the other.In short, the application of Respond-ent's closed-gate policy to deny payment of earned bene-fits to employees on disability because of the Union'sstrike not only fails to provide a defense to its conductbut also provides further evidence that its conduct wasintended to discourage union and protected concertedactivity in violation of the Act.In support of its position,Respondent cites and reliesonKansas City Power Co.,244 NLRB 620 (1979), andAce BeverageCo., 253 NLRB 951 (1980). These cases aredistinguishable.InKansas City Power Co.,theBoardfound no violation in the employer's denial of sick leavebenefits to striking employees who became incapacitatedduring the course of the strike. The Board's decision,however, stressed that sick benefits were denied to em-ployees who were already on strike and then became ill AMOCO OIL CO.449during the strike. In these circumstances, the benefitswere not earned prior to the strike. That situation, theBoard noted, is to be distinguished from cases in whichsick benefits were earned prior to the strike and weredenied to employees who were sick and receiving bene-fits at the time the strikebegan.Kansas City Power,supraat fn. 1. InAce Beverage,bargainingunit employees hadto earn their right to vacation pay by working a full 45weeks during the previous calendar year. Many employ-eeswho participated in a strike against the employerfailed to work the required 45 weeks due to their strikeactivity and the employer refused to pay these employ-ees' vacation benefits. Finding in effect that the employ-ees had not earned the benefits prior to the strike, theBoard held that the denial of benefits was not a viola-tion.Here, on the other hand, the benefitsat issue wereearned prior to the strike and thus denial of the benefitsdoes constitute a violation of the Act.Respondent's other contentionsare also unavailing.Respondent maintains that the closed-gate policy was notshown to have been motivated by a desire to discrimi-nate againstemployees for theirunion activitiesor to dis-courage union activities. This argument misses the mark.There is noallegationthat the closed-gate policy was initself unlawful.However, the closed-gate policy, whichwas implemented because the Union struck, does not jus-tify the denial of sickness and disability benefits to em-ployees who were receiving such benefits at the time ofthe strike.Respondent also errs when it equates itsclosed-gate policy with a lockout and cites a number ofdecisionsfinding lawful the implementation of a lockoutand the use of temporary replacements during a lockout.The instant case does not involve the legality of a lock-out or the use of temporary replacements during a lock-out-or even the suspension of benefits during a lockout.It involves the suspension of benefits during a strike. Re-spondent attempts to cast the case in a different light be-cause itsdefense is based almost completely on the appli-cation of its closed-gate policy, which it equates to alockout.As I have indicated, however, the closed-gatepolicy was based on the fact that the Union struck. Thus,the loss of benefits suffered by employees was occa-sioned by a strike. Finally, Respondent's claim that theseven employees "participate[d] in the strike,"EmersonElectricis simply not supported by the facts. Respondenthas failed to establish that any of the seven employeesexpressedany public support for the strike, worked forthe Union during the strike, or otherwise participated inthe strike. The record convincingly demonstrates the op-posite.Respondent's argumentthat the complaint should bedismissedbased on thememorandumof understandingconsummatedby Respondent and the Union at the con-clusion of the strike is likewise unpersuasive. The agree-ment provided that the Union would withdrawall unfairlabor practice charges regarding the strike that it hadfiledwith the Board. After the strike the Union, with theRegionalDirector's approval, did in fact withdraw allsuch charges. The seven employees later filed individualcharges,which are the basis of 1 he complaintat issuehere.The Union did not, and could not, waive theBoard'sright and duty to enforce the provisions of theAct. The Board "acts in the public interest to enforcepublic, not private, rights" and "parties cannot by con-tractual agreement divest the Board's function to operatein the public interest."Emerson Electric,supra.In these circumstances, Respondent violated Section8(a)(1) of the Act by announcing that it would terminatedisability benefits to bargaining unit employees receivingthem if the Union struck and violated Section 8(a)(3) and(1) of the Act by terminating those benefits for sevenemployees during the term of the strike.2.The subcontracting issueAn employer's unilateral subcontracting of work per-formed by unit employees-even if done solely for eco-nomic reasons-can, in certain circumstances, violateSection 8(a)(5) and (1). SeeFibreboard Paper ProductsCorp. v.NLRB,379 U.S. 203 (1964). Notallunilateralsubcontracting, however, is unlawful. To establish thatan employer's refusal to bargain over subcontractingissues violates the Act, the General Counsel must dem-onstrate that"the contracting out invovled a departurefrom previously established operating practices, effecteda change in conditions of employment,or resulted in asignificant impairment of job tenure, employment securi-ty or reasonably anticipated work opportunities for thosein the bargaining unit."Westinghouse Electric Corp.,150NLRB 1574, 1576 (1965). The Board found no violationinWestinghouseand pointed out five factors to be identi-fied and analyzed in assessing the validity of unilateralsubcontracting:In sum-bearing inmind particularly that the re-current contracting out of work here in questionwas motivated solely by economic considerations;that it comported with the traditional methods bywhich the Respondent conducted its business oper-ations; that it did not during the period here inquestion vary significantly in kind or degree fromwhat had been customary under past establishedpractice; that it had no demonstrable adverse impacton employees in the unit; and that the Union hadthe opportunity to bargain about changesin existingsubcontractingpracticesatgeneralnegotiatingmeetings-for all these reasons cumulatively, weconclude that Respondent did not violate its statuto-ry bargaining obligation by failing to invite unionparticipation in individual subcontracting decisions.[Id. at 1577.]TheWestinghousetest has been applied inShell Oil Co.,166 NLRB 1064, 1065 (1967), and later cases,see, e.g.,General Electric Co.,240 NLRB 703, 708 (1979).Perhapsthe most significant factor in determining whether a vio-lation has occurred is whether the subcontracting has re-sulted in a substantial adverse effect on bargaining unitemployees or work.See Equitable Gas Co. v. NLRB,637F.2d 980 (3d Cir. 1981);District 50,United Mine Workersof America v. NLRB,358 F.2d 234 (4th Cir. 1966);Cen-tralBuying Service,223 NLRB 542, 544-545 (1976). InShell Oil Co.,supra, 166 NLRB at 1066-1067, the Boardnoted that the existence of a contractual clause that im-plicitly recognized the employer's right to act unilateral- 450DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDly was a factor in determining whether therewas an ob-ligation to bargain over the change in operation. 166NLRB at 1065.Applying the above authorities to the facts of thiscase,Ifind that the General Counsel has not proved aviolation by the preponderance of the evidence.As to the first factor mentioned inWestinghouse,theGeneral Counsel does not argue, and it cannot be found,that the Respondent was motivated by anything otherthan economic considerations in contracting out themooring and hosing work. As to the second and thirdfactors,it is clearthat the unilateral subcontracting in-volved in this case followed a consistent pattern of uni-lateralsubcontracting of work at the Yorktown refinery.The evidence shows that, since 1956,numeroussubcon-tractorswere utilized to perform work that could havebeen or was performed by bargaining unit personnel.The Union was not notified or given an opportunity tobargain over the specific subcontracting in these situa-tions.The Union apparently acquiescedin previous in-stancesof subcontracting.Another factor set forth inWestinghouseis the union'sopportunity to bargain generally over subcontractingpractices: "[a]s one factorin the assessmentof that spe-cific issue,we take into account that the Union was in aposition to, and in fact did, seek to negotiate adjustmentsin plantsubcontracting policies." The Respondent hererelied on a contractual clause that permitted it to utilizenonbargainingunit employees for bargaining unit work ifthere were no demotions or loss of work forbargainingunitemployees. The Union has consistently tried to ne-gotiate the deletion of thisclause in general bargainingnegotiations but failed. It continues to have the opportu-nity of generalnegotiating sessionsto seek to alter thisclause.Indeed, in a prior arbitration proceeding, thisclause was read not to apply to the loss of overtime, theonly adverse impact on the bargaining unit alleged bytheGeneral Counsel. In these circumstances, the Re-spondent's obligation to bargain over specific subcon-tractingissues issignificantly diminished.The finalWestinghousefactor-detrimental impact onthe bargaining unit work and employees-is perhaps themost significant factor in determining whether a viola-tion has occurred. The General Counsel concedes thatthe only negative impact heis allegingis a loss of over-time work by bargaining unit employees.6His analysis isessentially as follows: prior to the strikeB operatorswere often assigned overtime and spent approximately 10percent of that overtime performingmooring and hosing;during the strike IMS employees were assigned to themooring and hosing work; subsequent to the strike IMSemployees continued to perform that work instead of Boperators; therefore, the B operators lost a significantamount of overtime work and earnings due to the sub-contracting. This argument is without merit.6Although, in his brief, the General Counsel at times speaks of a de-tenmental impact to all bargaining unit employees, including A operatorsand A-B operators, it appears that his real claim is that only the B opera-tors were adversely affected by the subcontracting The General Counsel,however, has failed to establish a significant adverse impact on either theentire bargaining unit or the BoperatorsTo start with, the General Counsel has simply failed toprove by a preponderance of the evidence that the sub-contracting caused a significant reduction in the overtimehours worked by B operators or other unit employees.During the General Counsel's presentation of his case-in-chief, no evidence was offered to quantify the allegedloss of overtime. On rebuttal, the General Counsel re-called Boyd Woodward, a B operator in the oil move-ments section, who testified as follows:BY MR. LEVIN:Q.Mr.Woodward, while you have been em-ployed in the Oil Movements Section, have youbeen requested to work overtime?A. Yes.Q. Approximately how often have you been re-quested to work overtime?A. Once or twice a week.Q. Approximately what percentage of the timewhen you are requested to work overtime, if any, isit to do solely work at the loading dock?A. To do work at the loading dock?Q. To go to work at the loading dock.A. About 10% of the time.MR. LEVIN: I have nothing further.JUDGE GIANNASI: What do you mean by work atthe loading dock?MR. WOODWARD: I understood his question tomean performing duties of tying up vessels andhosing up vessels, this procedure.JUDGE GIANNASI: And,you have done that onceor twice a week?MR. WOODWARD: No, sir. He asked me howoften am I asked to work overtime and I say onceor twice a week.JUDGE GIANNASI: And 10% of that time is inorder to do this loading dock work?MR. WOODWARD: Yes, sir.In his brief, the General Counsel also notes that 779.5hours were worked by IMS employees in mooring andhosing from April to October 1980 (an average of 112hours per month) and IMS billed and received from Re-spondent $10,999 for this work. These three figures-lossof 10 percent of overtime hours, 779.5 hours worked byIMS employees on hosing and mooring and $10,999 paidto IMS for hosing and mooring work-are allthat theGeneral Counsel offers to substantiate the claim that thesubcontracting of the mooring and hosing work had asubstantial impact on bargaining unit work. The evidenceis insufficient to show a significant detrimental impact onbargainingunit work.The General Counsel assumes that since B operatorsspent approximately 10 percent of their overtime hoursperforming mooring and hosing prior to the strike, andthat since after the strike the B operators did no mooringand hosing, that therefore B operators lost approximately10 percent of their normal overtime hours due to thesubcontracting. This was not established and the conclu-sion appears to be erroneous. The 10-percent figure is arough estimate by one worker of the average amount ofovertime B operators spent on mooring and hosing. The AMOCO OIL CO.451source for that estimate also conceded that B operatorsdid work, at least "sometimes," on mooring and hosingafter the strike. There is thus no way to know for surefrom the record if the witness' 10-percent figure referredto prestrike or poststrike work. More importantly, theGeneral Counsel assumes that any postsubcontracting re-duction in the number of hours that B operators spent onmooring and hosing directly translated into a reductionin the number of overtime hours that B operatorsworked. This is inaccurate. It is uncontested that the re-finery's 24-hour-a-day operation has resulted in Respond-ent's normallyassigningovertime in shifts.When onovertime, prior to the strike, the shift employees per-formed their usual duties,including,at times,mooringand hosing. It was unusual for shifts to be assigned over-time specifically for the purpose of mooring and hosing;though this did occur on occasion, suchassignmentswere rare. Thus, the fact that, after the strike, IMS em-ployees performed mooring and hosing in place of B op-erators does not mean that B operators lost normal workor overtime hours; the B operators are still assignedovertime and they merely perform their normal dutiesother than mooring and hosing. To persuasively disputethis conclusion, the General Counsel would have had tocompare the overtime records of B operators before andafter the subcontracting and identify any reduction inovertime hours worked. But the General Counsel failedto introduce any such evidence. And the only evidenceon the point in the record demonstrates the opposite.The employees' payroll records show thatemployees inthe oil movements section worked a higher number ofovertime hours after the subcontracting (1980) thanbefore the subcontracting (1978 and 1979): in 1978 therewere 2600 total overtime hours worked by the section'semployees, in 1979 there were 3990 hours, and in 1980there were 4065 hours.7 In addition, it is undisputed thatsection employees turned down opportunities for sub-stantial amounts of overtime since the subcontracting.Clearly, the fact that IMS was assigned mooring andhosing has not significantly decreased the bargaining unitemployees' number of overtime hours worked.The GeneralCounsel maintainsthat two factors thatarose after the strike increased the number of hours thatB operators would have performed mooring and hosingif the work had not been subcontracted. New equipmentwas installed in the water treatment plant during thestrike, allegedly resulting in increased work for the lowerend B operator. The General Counsel points to Respond-ent's elimination, in July 1979, of the lower end operatorfrom the tanker mooring crew as proof of this point.There is no indication, however, that there was any needto replace the lower end operator with any employee inorder to adequately moor and hose tankers; indeed, Re-spondent's reduction of the crew size was both efficientand safe. The other B operators and the other unit em-ployees thus lost no potential overtime by this action.The General Counsel also contends that the openingof Respondent's new dock in October 1980 would haveincreased the number of mooring and hosing overtimeFigures are rounded and represent total overtime hours worked AprilIto December 31 for each yearhours for the B operators. But the new dock, built toaccept the new super-tanker size oil ships, would nothave increased overtime opportunities for unit employ-ees.Although each supertanker arriving at the dock mayhave taken longer to tie and hose, the evidence showsthat the total amount of oil arriving at the refinery wasnot expected to increase. The larger ships merely meantthat fewer total vessels would dock at the refinery andrequiremooring and hosing. The figures in the recordbear this out: In October 1980 (with the new dock in op-eration),the IMS employees spent no more time, and infact spent less time, mooring and hosing than in Septem-ber 1980 (when only the old docks werein operation).Clearly, neither the opening of the new dock nor theelimination of the lower end B operator from the crewswould have resulted in increased hours of mooring andhosing work for B operators had they been performingthe work that was subcontracted to IMS.The General Counsel relies on two cases in support ofhis position that there has been a significant adverseimpact on the bargaining unit. They are inapposite. InCities Service Oil Co.,158 NLRB 1204 (1966),seven bar-gaining unitemployees suffered a total loss of $3000 inthe form of lost overtime pay in the 12 months followingthe subcontracting. The loss was found to be "directlyresulting" from the employer's subcontracting. In findinga violation of Section 8(a)(5) in thatcase,the Boardstated that the subcontracting "caused significant detri-ment to employees in the . .. unit," noting that the sub-contracting resulted in a "substantial loss of customaryovertime earnings" in the amount of more than $400 peryear for each of the seven employees in the unit. Here,there is no proof that the subcontracting caused any Boperator or other unit employee to lose overtime workand there is no evidence to determine a per-employeedollar loss from the subcontracting. InCentralMissouriElectricCooperative,222 NLRB 1037 (1976), the Board,in finding a violation, also found that "[a]s a result" ofRespondent's subcontracting, 218 total hours of over-time, or about 4 hours per month for each of 4 employ-ees in the 26-employee unit, were lost. Again, in the in-stant case, there is no evidence that unit employees lost aspecific number of hours of overtime, and there is noproof of what each allegedly affected employee lost inovertime earnings.Moreover, even viewing the scantevidence in the record in the light most favorable to theGeneral Counsel, the impact of the subcontracting atissue here is far less significant than in eitherCities Serv-icesorCentral Missouri Electric.In 1979 the unit employ-ees in the oil movements section worked approximately4000 total hours of overtime during April through De-cember, or approximately 5300 total overtime hours forthe year. Using the General Counsel's 10-percent figure,there was a total of about 530 hours of overtime in 1979spent mooring and hosing. On a per-employee basis thismeans that, prior to the subcontracting, unit employeeseach spent approximately 23 overtime hours per year, orless than 2 hours per month per employee,inmooringand hosing (530 hours divided by the 23 oil movementssection employees employed by Respondent as of De-cember 31, 1979-9 A operators, 1 A-B operator, and 13 452DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDB operators). Thus, even accepting the assumptions andfigures of the General Counsel necessary to make this ar-gument, the subcontracting here had an impact that wasconsiderably less sustantial than the impact inCentralMissouri Electric.Finally, unlike in this case, in neitherCities ServicesnorCentralMissouri Electricwas there anestablished past practice of unilateral subcontracting bythe employer, or any contractual clause permitting sub-contracting. Thus, neither case can be relied on to sup-port a finding of a violation under the facts present inthis case.In summary, the General Counsel has failed to provethat any of theWestinghousefactors point towards a find-ing that the Respondent's subcontracting violated theAct. Based on all the circumstances, I find that Respond-ent did not violate the Act by unilaterally subcontractingitsmooring and hosing work without prior notificationto the Union and I shall dismiss the complaint in Case 5-CA-12159.CONCLUSIONS OF LAW1.The Respondent has violated Section 8(a)(3) and (1)of the Act by withholding payment of sickness and dis-ability,occupational illness, and injury benefits duringthe January 9 to March 26, 1980 strike from the sevenemployees named below in the remedy section of this de-cision.2.The Respondent has violated Section 8(a)(1) of theAct by announcing to employees that during a strike bythe Union, sickness and disability, occupationalillness,and injury benefit payments would be withheld from em-ployees then receiving such payments who were notstrike participants.3.The aforesaid violations are unfair labor practiceswithin the meaning of Section 2(6) and (7) of the Act.4.The General Counsel has failed to establish that Re-spondent unlawfully refused to bargain with the Union inviolation of Section 8(a)(5) and (1) of the Act by subcon-tracting unit work.THE REMEDYHaving found that the Respondent has engaged in cer-tain unfair labor practices,Iwill recommend that the Re-spondent be required to cease and desist therefrom andto take certain affirmative action designed to effectuatethe policiesof the Act.Having foundthat theRespondent unlawfully with-held sickness and disability,occupational illness, andinjury benefit payments during a strike from seven em-ployees due such payments at times when they were notstrike participants,Iwill order that Respondent reim-burse the following employees for money due them withinterest:Bennie Edison BarnesDale Harris BoathArthurR. HarrisDavid ReatenJohnsonHans J. PetriWillie Jerrell RinehartNorman E. VandeveerThe period for which such reimbursement must be madeis from January 9, 1980, through March 26, 1980. Thoseof the seven employees who ceased being sick or dis-abled during that period should be paid only what sickand disability or occupational illness and injury benefitswere due them to the day of their recovery.8[Recommended Order omitted from publication.]8 Interest shall be computed in accordancewithFlorida Steel Corp.,231 NLRB 657 (1977)6